Citation Nr: 1040557	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for right leg length discrepancy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's above claims.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1950 to June 1954.

2.   In a statement dated October 15, 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of this appeal 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right leg length discrepancy have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant indicated in an October 2010 statement that 
he wished to withdraw his appeal as to the issue of service 
connection for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for right leg length discrepancy, as the 
surgery was not performed at a VA facility or by a VA doctor.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right leg length discrepancy 
is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


